Citation Nr: 1020541	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  06-04 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse a Veteran who served on 
active duty from November 1953 to October 1957.  The Veteran 
died on December [redacted], 2003.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2004 
rating decision of the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 2008, 
the case was remanded for additional development and to 
satisfy notice requirements.  


FINDINGS OF FACT

1. The Veteran died in December 2003; the immediate cause of 
his death was left lung squamous cell carcinoma due to, or as 
a consequence of tobacco use (for 40 years); there were no 
conditions listed on his death certificate as significant 
conditions contributing to death but unrelated to the primary 
cause of death.  

2. During his lifetime the Veteran had not established 
service connection for any disability.

3. The Veteran's left lung squamous cell carcinoma was not 
manifested in service, was not manifested in the first year 
following his discharge from service, and is not shown to 
have otherwise been related to his service, to include as due 
to asbestos exposure therein.  


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 1310, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.312 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and her representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to 
all five elements of a service connection claim: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice for dependency and indemnity compensation 
(DIC) claims must also include: (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected claim; and (3) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a condition not yet service-connected.
The appellant was advised of VA's duties to notify and assist 
in the development of the claim.  While she did not receive 
complete notice prior to the initial rating decision, April 
2008 and June 2009 letters provided certain essential notice 
prior to the readjudication of her claim.  Specifically, they 
provided notice that complied with Hupp and explained the 
evidence VA was responsible for providing and the evidence 
she was responsible for providing.  They also informed the 
appellant of effective date criteria.  A March 2010 
supplemental statement of the case (SSOC) readjudicated the 
matter after the appellant and her representative responded 
and further development was completed.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (a VCAA timing defect 
may be cured by the issuance of fully compliant notification 
followed by readjudication of the claim).

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The RO secured a VA medical 
opinion in October 2009; as will be discussed in greater 
detail below, this opinion is adequate.  The appellant has 
not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claim.

B.	Factual Background

The Veteran died on December [redacted], 2003.  His death certificate 
shows that the immediate cause of his death was left lung 
squamous cell carcinoma due to, or as a consequence of 
tobacco use (for 40 years).  There are no conditions listed 
as a significant condition contributing to death.  

It is the appellant's contention that the Veteran's left lung 
cancer was the result of exposure to asbestos in service.  In 
various statements from the appellant and her representative, 
they state the Veteran served aboard a ship for all four 
years of his service and was exposed to asbestos from the 
insulated pipes that ran over his bed.  

The Veteran's service personnel records show he served in the 
U.S. Navy, and served aboard the USS Henry W. Tucker from 
June 1955 to October 1957.  His service occupational 
specialty code is listed as GM3 (0000); the related civilian 
occupation is an assembler.  

The Veteran's STRs, including his October 1957 service 
separation physical examination report, are silent for any 
complaints, findings, treatment, or diagnosis relating to the 
lung (including lung cancer).  A chest X-ray at the time of 
the separation physical examination was normal; lungs and 
endocrine systems were also normal.

September 1997 to December 2003 VA treatment records show 
that metastatic non-small cell lung cancer was diagnosed in 
November 2003 following a two-week hospital stay.  The 
Veteran was hospitalized again a few weeks later in December 
2003 for three days; the principal diagnosis was T4M1 
squamous cell carcinoma of the left lung with large malignant 
bloody pleural effusion.  It was noted that the Veteran had a 
history of tobacco abuse (1-2 packs per day for 40 years), 
and that he had quit five days earlier "just because."  
Remaining treatment records from December 2003 document 
cancellations of various appointments due to the Veteran's 
inability to attend as he was in a weakened state from 
terminal cancer; he expired on December [redacted], 2003.  

December 2003 private treatment records from Salem Hospital 
show the Veteran was hospitalized for complications related 
to his lung cancer, including a bloody malignant pleural 
effusion.  It was reported that he had lung cancer diagnosed 
about one month earlier when he presented to the VA emergency 
room very short of breath and a chest X-ray showed a 
collapsed left lung with fluid in the left chest area.  He 
had surgery done and apparently it helped him initially, but 
then he started having increased drainage and became very 
weak.

September 2004 VA treatment records show the appellant 
contacted the Veteran's geriatric nurse practitioner, F.H., 
and requested she review the Veteran's medical records to 
determine whether his lung cancer had been related to 
asbestos exposure.  The appellant was advised a review of the 
record did not suggest that asbestos exposure played a role 
in the Veteran's death, rather it was more than likely that 
his heavy smoking for 40 years was the contributing factor in 
his death.

In an October 2009 VA medical opinion, the consulting 
physician, who reviewed the Veteran's claims file, noted that 
the Veteran had a history of metastatic non-small cell 
carcinoma of the lung, and had a mass in the left lung with 
large left pleural effusion.  He also reviewed a chest X-ray 
report from 2001 and indicated that it did not include any 
findings suggestive of asbestos-related pleural or pulmonary 
disease, including pulmonary fibrosis or pleural plaques.  CT 
scans from 2003 showed a very large loculated left pleural 
effusion, a basilar infiltrate or atelectasis, and a 1.5 cm 
mass on the right consistent with possible metastasis, but 
likewise was silent for any findings related to asbestos-
changes in the lungs.  Based on the foregoing, the examiner 
stated:

Cause of death in this case appears to be non-small 
cell lung cancer.  The patient had a large, 
malignant, pleural effusion.  The patient had no 
objective evidence of asbestos-related lung disease 
or asbestos-related pleural disease on previous 
imaging studies.  The patient's main risk factor 
for lung cancer in this case appears to have been 
history of tobacco use.  

It is the opinion of this medical reviewer that 
this patient's cause of death due to lung cancer 
was more likely than not caused by or contributed 
to significantly by his history of tobacco use.  I 
find no evidence to support a diagnosis of 
asbestos-related lung disease in this case; 
therefore, it is my opinion that asbestos exposure 
did not contribute to cause of death.
In support of her claim, the appellant submitted two articles 
related to cancer.  The first article is from the 
Mesothelioma Center and discusses pleural mesothelioma which 
the article defines as, "a cancer found in the sac lining of 
the chest called the pleura."  The article explains that 
pleural mesothelioma is "caused by exposure to asbestos 
fibers," and that:

The tumors may not be found during a routine exam, 
the most common medical condition that leads 
doctors to positive diagnosis is pleural effusion.  
This effusion refers to fluids that have collected 
in the pleural space, sometimes in response to a 
tumor . . . Another sign of pleural mesothelioma is 
called pleural thickening.  This occurs when extra 
tissue builds up in the pleura, either as part of, 
or in response to a tumor.

The second article is from the American Association of 
Occupational Health Nurses Journal and is titled, "Asbestos-
Related Pulmonary Diseases."  It explains that asbestos 
inhalation targets the pleura and parenchyma of the lung and 
may cause the following conditions: pleural effusion, pleural 
plaques, pleural calcification, and pleural thickening in the 
pleura; and non-small cell and small cell carcinoma in the 
lung.  Regarding pleural effusion, the article states, "The 
diagnosis of asbestos-related pleural effusion is based on a 
history of exposure and exclusion of other causes of pleural 
effusion."  The article also notes that lung cancer causes 
more deaths than mesothelioma in asbestos-exposed 
individuals, and that the presence of asbestosis or a history 
of cigarette smoking significantly increases the risk of 
developing lung cancer.

C.	Legal Criteria and Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather, it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).  

Service connection is warranted for disability resulting from 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection also may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a claimed disability, 
there must be: (1) medical evidence of such disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
disability and the disease or injury in service.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and evaluation of its credibility 
and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

For certain chronic diseases (including malignant tumors), 
service connection may be established on a presumptive basis 
if they are manifested to a compensable degree in a specified 
period of time postservice (one year for malignant tumors). 
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With respect to claims involving asbestos exposure, there is 
no specific statutory guidance, nor has the Secretary of VA 
promulgated any regulations regarding development of such 
claims.  However, VA has issued a circular on asbestos-
related diseases, which has been incorporated into the VA 
Adjudication Procedure Manual.  See DVB CIRCULAR 21-88-8, 
Asbestos-Related Diseases (May 11, 1988); VA Adjudication 
Procedure Manual Rewrite M21-1MR (VA Manual), IV.ii.2.C.9.  
The provisions stipulate that VA must determine whether 
military records demonstrate evidence of asbestos exposure 
during service, develop whether there was pre-service and/or 
postservice occupational and other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The record reflects that the Veteran died of lung cancer 
(diagnosed some 46 years after his separation from service).  
Given the Veteran's service aboard a ship for over two years, 
VA has conceded that he was exposed to asbestos in service.  
What remains necessary for the appellant to establish service 
connection for the lung cancer (and thereby for the cause of 
the Veteran's death) is evidence that it was related to the 
Veteran's service.  

The Veteran's STRs, including his service separation 
examination report, do not mention lung cancer.  
Consequently, service connection for the lung cancer on the 
basis that it became manifest in service and persisted, is 
not warranted.  As there is no competent evidence that lung 
cancer was manifested in the first postservice year, there is 
no basis for considering (and applying) the 38 U.S.C.A. 
§ 1112 chronic disease presumptions (for malignant tumors).

To establish service connection for lung cancer under these 
circumstances, the appellant must show affirmatively that the 
disease was somehow otherwise related to the Veteran's active 
service, to include asbestos exposure therein.  The Board 
acknowledges that there is a known latent period of 10 to 45 
or more years for the development of a disease, such as lung 
cancer, due to asbestos exposure.  See VA Manual, 
IV.ii.2.C.9.d.  However, after a careful review of the 
evidence of record, the Board finds there is no competent 
(medical) evidence to suggest the Veteran's lung cancer was 
related to his asbestos exposure in service.  Significantly, 
the only medical opinions of record pertaining to the 
etiology of the Veteran's lung cancer, the September 2004 
opinion from F.H. and the October 2009 VA medical opinion, 
relate it to his 40-year history of tobacco use and not 
asbestos exposure.  In providing his opinion, the October 
2009 VA consulting physician explained his rationale by 
pointing to the absence of evidence of asbestos-related lung 
disease or asbestos-related pleural disease in the Veteran's 
treatment records.  As this opinion was by a physician (who 
by training is qualified to provide it), was based on a 
review of the record, reflected familiarity with the 
Veteran's medical history, and included a detailed 
explanation of rational, it is adequate and has substantial 
probative value.  Because there is no competent evidence to 
the contrary, and is supported by the Veteran's death 
certificate and F.H.'s September 2004 opinion, it is 
persuasive.

The Board notes the appellant has submitted two articles in 
an effort to support her claim.  However, these articles tend 
to support rather than refute the October 2009 VA consulting 
physician's findings.  In particular, the appellant argues 
that the Veteran's treatment records show he had pleural 
effusion in association with his lung cancer, and that the 
articles identify pleural effusion as one of the signs of 
asbestos-related cancer.  While the appellant's understanding 
of the articles is not incorrect, it overlooks the articles' 
explanation that other conditions caused by asbestos-related 
cancers include: pleural thickening, pleural plaques, and 
pleural calcifications.  As noted by the VA consulting 
physician in his October 2009 medical opinion report, apart 
from pleural effusion, the Veteran's numerous X-rays and CT 
scans were silent for any of the other asbestos-related 
changes.  Furthermore, there is no indication in the file 
that the Veteran's pleural effusion (which is fluid that has 
collected in the pleural space) was asbestos-related pleural 
effusion.  As noted in the article, "Asbestos-Related 
Pulmonary Diseases," there are multiple causes for pleural 
effusion, only one of which is asbestos.  Therefore, a 
finding of pleural effusion, by itself, is insufficient to 
establish that it is asbestos-related pleural effusion.

While the appellant may be sincere in her belief that the 
Veteran's death-causing lung cancer was related to his 
exposure to asbestos in service, her statements of such are 
not competent evidence, as she is a layperson, and lacks the 
training to opine regarding medical causation; whether a 
disease (such as lung cancer) is related to asbestos exposure 
is a medical question, and is not capable of resolution by 
lay observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); see also Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).

The preponderance of the evidence is against the appellant's 
claim.  In such a situation, the benefit of the doubt 
doctrine does not apply, and the claim must be denied.


ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


